DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, are hereby deemed as allowed.
The following is an examiner’s statement of reasons for allowance, as underlined: 
Regarding Claim 1; A medical accessory system for removably coupling to an accessory support having a power distribution system with a first component supported by and electrically coupled to the accessory support, the first component including a first coupling portion and a first electrical connector disposed in electrical communication with the power distribution system, said medical accessory system comprising: a medical accessory; a second component configured to support said medical accessory and be electrically coupled to said medical accessory, said second component including: a second coupling portion configured for being removably coupled to the first coupling portion of the first component, and a second electrical connector for electrically coupling said medical accessory to the first electrical connector; wherein said second coupling portion and the first coupling portion are configured to allow rotating motion of said second component relative to the first component in at least one degree of freedom between a first position and a second position, wherein said second component is supported by the first component in said first and second positions, and wherein, during use, said second component rotates relative to the first component in at least one degree of freedom between said first and second positions such that said second electrical connector is connected to the first electrical connector in said second position.
Regarding Claim 9; A medical accessory system for removably coupling to an accessory support having a DC power distribution system with a first component having a first mounting portion supported Docket No. 060252.0060282by the accessory support, a first coupling portion, and a first electrical connector disposed in electrical communication with the DC power distribution system, said medical accessory system comprising: a medical accessory free from an AC/DC converter and configured to receive DC power; a second component including: a second mounting portion supporting said medical accessory, a second coupling portion configured for being removably coupled to the first coupling portion, and a second electrical connector electrically coupled to said medical accessory; wherein said second coupling portion and the first coupling portion are configured to allow rotating motion of said second component relative to the first component in at least one degree of freedom between a first position and a second position, wherein said second component is supported by the first component in said first and second positions, and wherein, during use, said second component rotates relative to the first component in at least one degree of freedom between said first and second positions such that said second electrical connector is connected to the first electrical connector in said second position to enable the power distribution system of the accessory support to provide DC power to said medical accessory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060179571 A1
Newkirk; David C.
Fig. 1
US 5455975 A
Foster; L. Dale
Fig. 4
US 20080263769 A1
Newkirk; David C. et al.
Fig.’s 2, 5, 8
US 20070097601 A1
Hughes; David Charles
Fig.’s 1a, 2a


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835